Citation Nr: 0406859	
Decision Date: 03/16/04    Archive Date: 03/30/04

DOCKET NO.  00-04 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include as claimed as a chronic disability due to undiagnosed 
illness.

2.  Entitlement to service connection for a disorder 
producing lumps on the body, to include as claimed as a 
chronic disability due to undiagnosed illness.

3.  Entitlement to service connection for hair loss, to 
include as claimed as a chronic disability due to undiagnosed 
illness.

4.  Entitlement to service connection for a disorder 
producing blood in the urine, to include as claimed as a 
chronic disability due to undiagnosed illness.

5.  Entitlement to service connection for headaches, to 
include as claimed as a chronic disability due to undiagnosed 
illness.




REPRESENTATION

Appellant represented by:	Michael J. Mooney, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The veteran served on active duty from February 1989 to 
December 1991, including service in the Southwest Asia 
Theater of Operations during the Persian Gulf War.

This case was previously before the Board of Veterans' 
Appeals (the Board) in September 2002, at which time the 
Board denied the veteran's claim seeking entitlement to 
service connection for the five disorders described above on 
the title page.  The remote procedural history of this case 
was described in the Board's decision of September 2002 and 
will not be repeated.

The veteran appealed the Board's September 2002 decision to 
the United States Court of Appeals for Veterans Claims (the 
Court).  In June 2003, counsel for the veteran and the 
Secretary of VA filed a Joint Motion for Remand.  An Order of 
the Court dated June 25, 2003 granted the motion and vacated 
the Board's decision.  This case was remanded for further 
development, readjudication and disposition in accordance 
with the Court's Order.

The veteran is advised that his present appeal is REMANDED to 
the Regional Office (RO) via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify him if further 
action is required on his part.

The PTSD claim

The Board's September 2002 decision did not encompass another 
issue on appeal, the veteran's claim of entitlement to an 
increased disability rating for post-traumatic stress 
disorder (PTSD).  A decision as to that issue was deferred 
pending additional development by the Board.  Because the 
Board had not rendered a final decision as to the PTSD claim, 
it was not appealed to the Court.

Before the Board could undertake additional development as to 
the PTSD claim, the regulation which authorized such action 
was declared invalid by the United States Court of Appeals 
for the Federal Circuit.  Accordingly, in October 2003 the 
Board remanded the PTSD claim to the Agency of Original 
Jurisdiction (AOJ) for additional development.    

As explained herein, the Board is remanding the five service 
connection issues listed above. To the extent practicable, 
all of these matters should be developed and adjudicated 
together.  See e.g. Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) [appealed claims should not be subject to piecemeal 
decision-making or appellate litigation].

Newly-raised TDIU claim

The veteran filed with the Board a claim seeking entitlement 
to a total disability rating on the basis of individual 
unemployability due to service-connected disabilities (TDIU) 
in November 2003.  Because this claim has not been initially 
adjudicated at the RO level, the Board is without authority 
to consider it on the appellate level, and it is referred to 
the AOJ for appropriate development and adjudication.




REMAND

After having reviewed the veteran's VA claims folder, and to 
ensure compliance with the Court's Order, the Board believes 
that a remand is necessary.

Reasons for Remand

Additional VA treatment records

The Court-adopted Joint Motion for Remand indicated that VA 
failed to make sufficient efforts to obtain all available VA 
treatment records, specifically, medical records pertaining 
to treatment for a urological condition (noted at the time of 
his March 2000 VA genitourinary examination) as well as 
additional treatment at the VA Medical Center (VAMC) in 
Indianapolis, Indiana.  As to the latter, the Joint Motion 
for Remand pointed to a July 1999 treatment report and the 
veteran's April 2000 hearing testimony, which made reference 
to a "history of treatment" at the Indianapolis-VAMC.  It 
is unclear at this point whether the additional treatment at 
the aforementioned VA facility was for any of the disorders 
at issue on appeal.  Records in the file also indicate that 
the veteran received treatment in the recent past (1999) at 
the VAMC in Cincinnati, Ohio.  To fully assist the veteran, 
inquiries should be sent to the VAMCs in Cincinnati and 
Indianapolis for the purpose of obtaining any additional 
relevant medical records not already associated with the 
record.

Moreover, given the rather vague references to the additional 
treatment noted in the record, the Board believes that 
clarification from the veteran as to all sources of treatment 
for the disorders at issue on appeal is desirable in order to 
obtain all pertinent evidence and to avoid further delay.

Additional service medical records

The Court-adopted Joint Motion for Remand also indicated that 
VA failed to make sufficient efforts to obtain all available 
service medical records, to include treatment records from 
Fort Bragg, North Carolina.  The record indeed indicates that 
the veteran's service medical records are incomplete, and 
that development efforts were taken to obtain these records, 
without success.  In light of the Court's Order, another 
attempt to obtain any additional service records that might 
be available should be initiated.  See Hayre v. West, 188 
F.3d 1327 (Fed. Cir. 1999) [VA's efforts to obtain service 
department records shall continue until the records are 
obtained or unless it is reasonably certain that such records 
do not exist or that further efforts to obtain those records 
would be futile].

VA medical examination

The Court-adopted Joint Motion for Remand further indicated 
that additional medical development of the veteran's claim 
was required.  In this regard, it is noted that questions 
revolving around the etiology of the veteran's disorders.  
The veteran should therefore be examined by a physician to 
determine whether any of these conditions is due to 
undiagnosed illness or to some other cause.  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA must ensure that any notification 
and development action required by 
current law, court decisions and/or VA 
directives is completed.

2.  VBA must contact the veteran, with a 
copy to his attorney, requesting that he 
identify all health care providers that 
have treated him for the disorders at 
issue on appeal.  Based on the veteran's 
response, VBA should obtain all records 
from the health care providers the 
veteran identifies.  Notwithstanding the 
foregoing, VBA must contact the VAMCs in 
Cincinnati, Ohio and Indianapolis, 
Indiana and request copies of any medical 
records pertaining to treatment of the 
veteran which have not already been 
associated with the record.  All medical 
records obtained should thereafter be 
associated with the veteran's claims 
folder.

3.  VBA should send a follow-up inquiry 
to the National Personnel Records Center 
(NPRC) in St. Louis, Missouri for the 
purpose of requesting copies of the 
veteran's service medical records for his 
period of active duty in the Army from 
February 1989 to December 1991.  Further, 
VBA should request that NPRC inquire as 
to whether there are any available 
medical records corresponding to 
treatment provided to the veteran while 
he was stationed at Fort Bragg, North 
Carolina.  The NPRC should be requested 
to proceed with all reasonable 
alternative source searches that may be 
indicated by this request.  Efforts to 
obtain these records should be 
documented, and any records received in 
response to this request should be 
associated with the veteran's VA claims 
folder.

4.  Upon completion of the above 
development, VBA should make arrangements 
for the veteran to be examined for the 
purpose of addressing the nature and 
etiology of the disorders for which 
service connection is being sought.  The 
veteran's VA claims folder should be sent 
to the examiner for review.  The report 
of examination should be associated with 
the veteran's VA claims folder.

5.  Thereafter, VBA should readjudicate 
the issues on appeal.  As discussed by 
the Board in the Introduction, to the 
extent possible the veteran's claim of 
entitlement to an increased disability 
rating for his service-connected PTSD 
should also be adjudicated.  If any 
benefits sought on appeal remain denied, 
the VBA should provide the veteran and 
his attorney a supplemental statement of 
the case and allow an appropriate period 
of time for response.

Thereafter, the case should be returned to the Board, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the  matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board and 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, mandates 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


